Citation Nr: 0012784	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  96-45 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for chronic sinusitis.  

Evaluation of anesthesia of the left inferior nerve with 
chronic facial pain (cephalalgia) at the left zygomatic arch 
and a surgical repair site for a left oral antral fistula, 
rated as 20 percent disabling.  

Evaluation of anesthesia of the right inferior nerve, rated 
as 10 percent disabling.  

Evaluation of depressive disorder rated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The veteran served on active duty from April 1992 to 
September 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at St. Petersburg, Florida.  
The original rating action from which this appeal was taken 
granted service connection for the facial nerve and residuals 
of surgical repair disabilities at issue.  The veteran's 
original claim as to sinusitis was received in October 1996.  
He asserted that sinusitis resulted from scarring from 
surgery on the oral antral fistula, which has been service 
connected.  

The veteran has claimed dental treatment for tooth loss that 
coincided with active duty and, by rating action in February 
1997, this was denied.  His communication received in April 
1997 is construed as a Notice of Disagreement with that 
determination.  This matter is the subject of the remand at 
the end of this decision.  

The veteran failed to appear for a scheduled Travel Board 
hearing in December 1999.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  The claim for service connection for chronic sinusitis is 
without medical evidence of any current disability.  

2.  Anesthesia of the left inferior nerve with chronic facial 
pain (cephalalgia) at the left zygomatic arch and a surgical 
repair site for a left oral antral fistula is equivalent in 
severity to no more than neuritis of the seventh (facial) 
cranial nerve with severe, incomplete paralysis.  

3.  Anesthesia of the right inferior nerve is equivalent in 
severity to no more than neuralgia of the seventh (facial) 
cranial nerve with moderate incomplete paralysis.  

4.  The applicable rating criteria for depressive disorder 
were revised effective November 7, 1996, but neither the old 
nor the new rating criteria are considered to be more 
favorable.  

5.  Prior to November 7, 1996, a depressive disorder was 
manifested by no more than emotional tension or anxiety 
productive of mild social and industrial impairment.  

6.  Since November 7, 1996, a depressive disorder is 
manifested by no more than emotional tension or anxiety 
productive of mild social and industrial impairment and no 
more than occupational and social impairment due to mild or 
transient symptoms which decreases work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  


CONCLUSIONS OF LAW

1.  The claim for service connection for chronic sinusitis is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  A rating in excess of 20 percent for anesthesia of the 
left inferior nerve with chronic facial pain (cephalalgia) at 
the left zygomatic arch and a surgical repair site for a left 
oral antral fistula is not warranted.  38 U.S.C.A. §§ 1155, 
5107(a), (b) (West 1991); 38 C.F.R. §§  4.7, 4.120, 4.123, 
4.124, 4.124a, Diagnostic Codes 7800, 8207, 8307, 8407 (1999)

3.  A rating in excess of 10 percent for anesthesia of the 
right inferior nerve is not warranted.  38 U.S.C.A. §§ 1155, 
5107(a), (b) (West 1991); 38 C.F.R. §§  4.7, 4.120, 4.123, 
4.124, 4.124a, Diagnostic Codes 7800, 8207, 8307, 8407 
(1999).  

4.  A rating in excess of 10 percent for a depressive 
disorder is not warranted.  38 U.S.C.A. §§ 1155, 5107(a), 
(b), 7104 (West 1991); 38 C.F.R. §§  4.2, 4.6, 4.7, 4.126, 
4.129, 4.130, 4.132, Diagnostic Code 9433 (1999); 38 C.F.R. 
§ Part 4, Diagnostic Code 9405 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Sinusitis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Under 38 C.F.R. 
§ 3.310(a) (1999), secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury . . . ."  
The United States Court of Appeals for Veterans Claims 
(Court) has stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held that "[i]n the absence of proof of a present 
disability[,] there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Alternatively, the nexus between service 
and the current disability can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Establishing direct service 
connection for a disability that was not clearly present in 
service requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The veteran has not claimed that chronic sinusitis arose 
under combat situations.  Thus, entitlement to application of 
38 U.S.C.A. § 1154(b) (West 1991) is not warranted.  

The service medical records show, in April 1994, that the 
veteran was examined for an oral antral fistula with possible 
sinusitis.  The left maxillary area was tender to palpation.  
The assessment indicated that he probably did not have 
sinusitis.  A sinus X-ray series showed complete 
opacification of the left maxillary sinus.  He was 
hospitalized in July 1994 for a large fistula in the region 
of the second and third left upper molars following 
extraction with a large bony dehiscence into the left 
maxillary sinus.  He had been place on antibiotic therapy and 
given a six-week period to heal and clear an infection in the 
left maxillary sinus.  

In August 1995, that the veteran complained of bleeding from 
the left side of the nose.  There was some left nasal mucous 
drainage.  Possible sinusitis was assessed.  A sinus X-ray 
series showed no sinusitis.  The impression was postoperative 
changes in the left maxillary sinus without any radiographic 
evidence of sinusitis.  He later complained of persistent 
pain in the left zygomatic area.  Chronic sinusitis was a 
provisional diagnosis.  In October 1995, left zygomatic pain 
since sinus clearing 6 months previously was indicated.  In 
November 1995, the impressions were postoperative pain versus 
sinusitis.  In December 1995, plain films of the sinuses were 
termed within normal limits.  The nose was clear without 
evidence of epistaxis, lesion or purulent drainage.  The 
assessment was possible chronic sinusitis versus neuralgia.  
In January 1996, a computerized tomogram of the sinuses 
showed no significant sinus abnormality.  In March 1996, 
another computerized tomogram of the sinuses showed that the 
paranasal sinuses were well-formed and aerated without air 
fluid levels or significant mucosal thickening.  The 
impression was postsurgical changes involving the floor of 
the left maxillary sinus without evidence for an active 
inflammatory sinus process.  

A service medical hospital report in April 1996 showed X-ray 
findings of several wires in the maxillary left posterior 
area with bone along the floor of the maxillary sinus 
bilaterally.  An ear, nose and throat consultation showed 
clear and healthy nasal mucosa with no purulence or polyps 
and tenderness over the left zygomatic/maxillary arch.  A 
computerized tomogram of the paranasal sinuses showed that 
they were clear.  It was determined that the veteran had 
chronic facial pain secondary to the left oral antral fistula 
repair.  

A VA examination in February 1997 detailed the medical 
history of oral antral fistula surgery.  Sinusitis was not 
diagnosed.  

While the service medical records show some symptomatology 
suggestive of sinusitis associated with the oral antral 
fistula before and after surgery, and the left maxillary 
sinus base was involved in that surgery, with surgical 
sutures there, no sign or symptom of chronic sinusitis was 
revealed by extensive and specific X-ray and computerized 
tomographic studies.  A left maxillary sinus infection 
cleared completely without residual disability shown.  See 
38 C.F.R. § 3.303(b) (1999).  Prior to separation, the 
pertinent studies showed that the sinuses were normal.  
Similarly, on the postservice VA examination, sinusitis was 
not identified.  The medical evidence shows that the veteran 
does not have chronic sinusitis.  More importantly, the 
veteran has not submitted competent post service evidence 
that he currently has sinusitis.  Therefore, in the absence 
of a current disability, the Board must conclude that the 
claim for service connection for chronic sinusitis is not 
well grounded and must be denied.  

The veteran was informed of his duty to submit evidence of a 
well grounded claim and the form of evidence was suggested.  
The RO specifically suggested the submission of additional 
evidence and the veteran was placed on notice of the 
deficiency in the record.  All duties have been met.  

Finally, because the Board will not reach the merits of the 
veteran's claim, the Board need not address the application 
of the benefit-of-the-doubt rule.  See Martinez v. Brown, 6 
Vet. App. 462, 464 (1994) ("in the context of a well-grounded 
claim the benefit[-]of[-]the[-]doubt doctrine applies to the 
adjudication of the merits of a claim"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

II. Ratings

The Board finds that the veteran has submitted evidence which 
is sufficient to justify a belief that his claims for 
increased evaluations for anesthesia of the left inferior 
nerve with chronic facial pain (cephalalgia) at the left 
zygomatic arch and a surgical repair site for a left oral 
antral fistula, anesthesia of the right inferior nerve, and a 
depressive disorder are well grounded.  38 U.S.C.A. § 
5107(a).  The claim for an increased rating where the 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of an 
evaluation for the disability continues to be well grounded 
as long as the rating schedule provides for a higher 
evaluation and the claim remains open.  Shipwash v. Brown, 8 
Vet. App. 218, 225 (1995).  The appellant is not prejudiced 
by this naming of the issues.  The Board has not dismissed 
any of the issues and the law and regulations governing the 
evaluation of the disabilities are the same regardless of how 
the issues have been phrased.  See Fenderson v. West, 12 Vet. 
App. 129, 125-26 (1999).  

The veteran has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).  All relevant facts on this issue 
have been properly developed and the duty to assist has been 
met.  38 U.S.C.A. § 5107(a).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  However, the 
Court did not provide a substitute name for the issue.  In 
reaching the determination below, the Board has considered 
whether staged evaluations should be assigned.  The Board 
concludes that the disabilities have not significantly 
changed and uniform ratings are appropriate.  

The severity of a disability is ascertained by application of 
the criteria set forth in the Schedule for Rating 
Disabilities contained in 38 C.F.R. Part 4 (1999).  The 
ratings are based on the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

A. Facial Nerve Injuries: Left & Right Inferior Nerves

Disability for neurological conditions is to be rated in 
proportion to the impairment of motor, sensory or mental 
function.  Manifestations affecting speech or vision are to 
be rating under the appropriate schedule.  38 C.F.R. § 4.120.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate.  38 C.F.R. § 4.123.  

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

Diagnostic Code 8207 is for impairment of the seventh 
(facial) cranial nerve.  38 C.F.R. § 4.124a, Diagnostic Code 
8207.  Under that code, the evaluation for seventh (facial) 
cranial nerve paralysis is dependent upon the relative degree 
of loss of innervation of the facial muscles.  A 10 percent 
evaluation is warranted for moderate incomplete paralysis, 
while a 20 percent evaluation requires severe incomplete 
paralysis.  A 30 percent rating requires complete paralysis.  

Under the criteria of Diagnostic Code 8307 for neuritis of 
the seventh (facial) cranial nerve, complete neuritis 
warrants a 30 percent rating.  Incomplete severe neuritis 
warrants a 20 percent rating and incomplete moderate neuritis 
warrants a 10 percent rating.  38 C.F.R. § 4.124a, Diagnostic 
Code 8307.  

Under the criteria of Diagnostic Code 8407 for neuralgia of 
the seventh (facial) cranial nerve, complete neuralgia 
warrants a 30 percent rating.  Incomplete severe neuralgia 
warrants a 20 percent rating and incomplete moderate 
neuralgia warrants a 10 percent rating.  38 C.F.R. § 4.124a, 
Diagnostic Code 8407.  

A 10 percent disability evaluation is warranted for facial 
scars that are moderately disfiguring. A 20 percent 
evaluation requires the presence of severely disfiguring 
scars, especially if producing a marked and unsightly 
deformity of the eyelids, lips, and auricles.  38 C.F.R. Part 
4, Code 7800.  

In August 1994, he complained of numbness of the chin and 
lower lip.  The impression was post-operative nerve injury of 
the face with tooth extraction.  In August 1995, he described 
a loss of feeling in his mouth.  He also complained of 
numbness on the right side, problems shaving with a straight 
edge razor without using a mirror, the inability to kiss his 
wife without biting, and the inability to move his lips the 
way he intended in order to communicate what he wanted.  He 
did not want to eat in public because of the mess he made.  
He continued with persistent pain in the left zygomatic arch.  
In September 1995, history was recorded of the extraction of 
6 teeth and the development of an oral antral fistula that 
required bone graft and mucosal flap to close.  His main 
symptoms were lower lip and chin numbness.  Difficulty in 
eating was related to dribbling with liquids and sauces, and 
biting his lower lip.  He also would cut his chin while 
shaving.  He tended to have difficulty initiating certain 
words.  On examination, there was a lack of sensation of the 
right lower lip to 1 centimeter to the left of the midline 
and inferior to the base of the chin.  The inside of the 
lower lip had slight sensation.  The lower lip showed no 
signs of recent injury due to biting, but there was an old 5 
millimeter scar.  There was bilateral crossbite at the 
cuspids (where he indicated the he bit his lip) and a mild 
overjet.  Articulation, voice and resonance were within 
normal limits during conversational speech (180-200 words per 
minute)  Diadochokinetic rates for single and polysyllables 
were within normal limits.  Normal speech and language skills 
was assessed. 

The service medical records show, in October 1995, that the 
veteran had complaints of constant left maxillofacial pain.  
He had a retained wire in place.  The assessment was status 
post multiple oral surgeries with chronic left zygomatic pain 
that might have resulted from the retained wire.  In December 
1995, possible neuralgia was assessed.  In January 1996, 
residual sensory loss in the distribution of the inferior 
alveolar nerves was reported.  The left maxillary area was 
painful.  The pain was described as sharp, stabbing and 
radiating to the right frontal region.  Its severity was 
described as 10/10.  It was precipitated by exercise and 
eating.  On the physical examination, there was pain to 
palpation in the lower left zygomatic arch.  Sensation to 
pinprick was decreased in a partial "V3" distribution, 
right greater than left, especially in the distribution of 
the mental nerve.  There was normal sensation of the nasal 
mucosa.  The sensation to pinprick in the left anterior two 
thirds of the tongue was diminished.  There was no evidence 
of facial motor asymmetry with the exception of a slight 
asymmetry of the smile depressed somewhat on the left.  
Tongue and palate motor function were normal.  The impression 
was post-surgical facial pain/cephalalgia.  

In April 1996, the veteran was evaluated at a hospital for 
anesthesia of the right inferior alveolar nerve, persistent 
pain of the left zygomatic arch areas of extraction of teeth 
numbers 14 and 15, and compromised masticatory ability 
secondary to sensitive edentulous area of the left upper 
quadrant and anesthesia of the right inferior alveolar nerve.  
He complained of anesthesia of the right lip, which caused 
him to bite his lip while chewing and dribble food from his 
mouth leading to embarrassment in public, a tendency to bite 
his wife while kissing her, tenderness along the surgical 
area of teeth numbers 14, 15, and 16 just under the left 
zygomatic arch, which was exacerbated by running.  The 
physical examination showed that he was anesthetic in a 2 
centimeter symmetrical area of his chin mid-point with 
extension to just under the inferior border of the mandible, 
bilaterally.  A paresthesia existed on the right extending 1 
centimeter posteriorly and up to the vermilion border of the 
lip.  The mucosal portion of the lip had normal sensation.  
There was a bilateral anesthesia of the long buccal nerve.  
Missing teeth areas were detailed, with tenderness to 
palpation of the oral mucosa in those areas.  The lingual 
nerves bilaterally were intact.  The final diagnoses were 
anesthesia of the right and left inferior alveolar nerve, 
paresthesia of the right inferior alveolar nerve, paresthesia 
of the right and left long buccal nerves, and chronic facial 
pain in the area of the left zygomatic arch and surgical 
repair site for a left oral antral fistula.  

A June evaluation board report showed that the veteran was 
unfit for duty due to anesthesia of the right and left 
inferior nerve, chronic facial pain in the area of the left 
zygomatic arch and surgical repair site for left oral antral 
fistula.  A contributing condition was specified as the pain 
disorder associated with a general medical condition.  

On a VA examination in February 1997, the veteran stated that 
the numbness he had had of the sides of his face had resolved 
but not of his chin.  He stated that the facial numbness he 
retained made it difficult to eat without biting his lip, 
that he could not feel if food was on his face and that he 
had difficulty shaving.  He tended to nick himself because he 
could not feel his chin.  On the physical examination, 
cranial nerves II through XII were intact.  His numbness did 
not fit any cranial nerve distribution.  It reportedly was in 
the distribution of the mandibular region of cranial nerve V.  
However, this distribution was a bilateral V, and it was not 
in the entire mandibular region.  It reportedly could be 
consistent with an inferior alveolar nerve palsy, with his 
having decreased sensation on the inside of his lip as well 
as the outside.  There was no motor involvement with the 
nerve damage.  The diagnosis was post-traumatic right 
inferior alveolar nerve palsy with difficulty chewing 
secondary to biting the lip and with shaving secondary to 
cutting himself.  

The right and left nerve injuries at issue were associated 
with tooth extractions and surgical treatment of an oral 
antral fistula during active service.  Separate ratings are 
provided for anesthesia of the left inferior nerve 
cephalalgia at the left zygomatic arch and at the surgical 
repair site for the oral antral fistula on the one hand and 
for anesthesia of the right inferior nerve on the other.  The 
left sided disability has been shown to consistently include 
facial pain, numbness affecting the chin and lower lip, a 
small area left of the midline of the lower lip and 2/ 3 of 
the anterior tongue, a slight asymmetry in smiling on the 
left, and paresthesia of the buccal nerve.  The right side 
has shown numbness of the lower lip, decreased sensation to 
pinprick in a partial "V3" distribution, anesthesia of the 
inferior alveolar nerve, paresthesia of the right chin up to 
the lip, anesthesia of the buccal nerve.  

There has been no observable indication of cutting the chin 
from shaving or any lack of control while eating, or 
uncontrolled biting.  Speech has remained within normal 
limits, as have motor functions of the face, tongue and 
palate.  The nasal and lip mucosa have had normal sensation.  
The lingual nerves have remained intact.  The latest 
examination shows that II through XII cranial nerves are 
intact with numbness.  Pain of the sides of the face has 
diminished.  

The ratings that designate right inferior nerve anesthesia 
and left inferior nerve anesthesia with cephalalgia at the 
left zygomatic arch and the surgical repair site for the left 
oral antral fistula are shown to be essentially accurate and 
complete in covering all nerve and facial pain dysfunction 
that is at issue.  The right inferior nerve anesthesia has 
not been shown to equate with or approximate more than 
moderate incomplete paralysis of the seventh (facial) cranial 
nerve.  This is the maximum rating for neuralgia of this 
nerve without tic douloureux or trifacial neuralgia under 
38 C.F.R. § 4.124.  

Likewise, the anesthesia and facial pain on the left is not 
shown to equate with or approximate neuritis of the seventh 
(facial) cranial nerve with sensory disturbance and sometimes 
excruciating pain beyond a level of severe, incomplete 
paralysis, as contemplated under Diagnostic Code 8307 and 
38 C.F.R. § 4.123.  Stated differently, there remains useful 
function of the nerve and the parts associated with the 
nerve.  There is no evidence, including the veteran's 
statements that establish that the veteran's disability 
approximate complete paralysis of the nerve.  Even if we 
accept his statement of some cutting while shaving and some 
problems with eating, his statements, when accepted as true, 
do not establish complete paralysis.

There was one mention of a small scar on the lip, but this 
has not been shown to be particularly symptomatic or 
disfiguring to qualify for a compensably disabling disability 
apart and distinct from the above-specified nerve dysfunction 
ratings, under Diagnostic Code 7800.  

The Board has considered the applicability of doubt in the 
resolution of the veteran's claims, but finds that the 
preponderance of the evidence is against the increases 
sought, so that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b).  

B. Depressive Disorder

Before November 7, 1996, the VA Schedule for Rating 
Disabilities read as follows:

General Rating Formula for Psychoneurotic Disorders:

100%: The attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  Totally incapacitating psychoneurotic, 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably unable to obtain 
or retain employment.

70%: Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  

50%: Ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  

30%: The psychoneurotic symptoms produce reduction in 
initiative, flexibility, efficiency, and reliability to 
produce definite industrial impairment.  

10 %: Emotional tension or anxiety is productive of mild 
social and industrial impairment.  

38 C.F.R. § 4.132, Diagnostic Code 9405.  

Unlike certain physical disorders that have clear-cut 
manifestations that either meet or do not meet the schedular 
criteria, the evaluation of psychiatric disorders involves a 
significant degree of judgment.  Impairment of social 
adaptability, in itself, the history and complaints provided 
by the veteran, or the characterization of the severity of 
impairment by an examiner or treating physician is not 
determinative.  It must be shown that industrial impairment 
is the result of actual manifestations of the service- 
connected psychiatric disorder.  The severity of a 
psychiatric disability is based upon actual symptomatology, 
as it affects social and industrial adaptability.  Social 
inadaptability is to be evaluated only as it affects 
industrial adaptability.  Two of the most important 
determinants of disability are time lost from gainful 
employment and decrease in work efficiency.  38 C.F.R. 
§§ 4.126, 4.129, 4.130 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the U.S. Court of 
Veterans Appeals (Court) stated that the term "definite" as 
set forth in 38 C.F.R. § 4.132 (Diagnostic Codes 9400 through 
9411) was qualitative in character, unlike the other terms 
used to ascertain the level of severity of a psychiatric 
disability, which were quantitative in character.  The Court 
invited the Board to construe the term "definite" in such a 
manner that would quantify the degree of impairment 
contemplated by that term for purposes of meeting the 
statutory requirement that the Board articulate reasons and 
bases for its decision.  38 U.S.C.A. § 7104(b)(1).  

In a precedent opinion dated November 9, 1993, the VA General 
Counsel concluded that "definite" is to be construed, for the 
purpose of determining the severity of a psychiatric 
disability, as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
impairment that is "more than moderate but less than large."  
VAOPGC 9-93 (11-9-93); O.G.C. Prec. 9-93 (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term "definite." 

On and after November 7, 1996, the VA Schedule for Rating 
Disabilities was amended.  The pertinent provision now reads 
as follows:

General Rating Formula for Psychoneurotic Disorders:

100%: Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%: Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30%: Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10%: Occupational and social impairment due to mild or 
transient symptoms which decreases work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms are controlled by continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9433.  

The veteran is entitled to have his claim evaluated under 
both the new and old criteria, and have to criteria most 
favorable to his claim applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Therefore, both the new and the old 
psychiatric rating criteria will be considered.  However, 
neither is more favorable to the claim.

The service medical records contain a notation in August 1995 
that he was referred to a social worker after his oral 
surgery had resulted in loss of facial sensation and he 
needed assistance with coping skills to enhance his ability 
to socially adapt.  In April 1996, it was indicated that he 
had perceived problems with speech due to apprehensiveness.  
He was cautioned to speak more slowly and deliberately.  He 
reportedly was not fit for full duty due to depressive 
symptoms that were not debilitating for simple menial work 
but precluded deployment to a combat zone.  It was felt that 
the prognosis for his pain disorder was good if his 
depressive symptoms responded to psychotropic medication and 
psychotherapy for his low self-esteem and poor body image.  

The service medical records include a psychiatric addendum to 
the April 1996 report that the veteran had experienced 
intermittent periods of depressive symptoms to include poor 
sleep, low energy, anhedonia, and periods of hopelessness in 
association with teeth extractions and surgical procedures to 
correct the oral antral fistula.  There was no evidence that 
he had ever had a major depressive episode, but he had had at 
least 3-4 symptoms of the major depression criteria from 2 
weeks to several months over the previous 3 years.  He had 
been prescribed medication that had improved his energy and 
mood.  The mental status examination showed that his mood was 
mildly subdued but with a congruent and wide affect.  He was 
neat and clean.  Eye contact was direct.  Psychomotor 
activity was within normal limits.  Speech was fluent and 
normal in rate, tone and volume. Thoughts were clear and goal 
directed without evidence of psychosis or major mood 
disorder.  He denied suicidal and homicidal ideations.  He 
denied auditory and visual hallucinations.  He was alert and 
oriented with cognition intact.  Judgment and insight were 
intact.  The final diagnoses were depressive disorder not 
otherwise specified and a pain disorder associated with both 
psychological factors and a general medical condition.  

The physical evaluation board report listed the depressive 
disorder as one of the conditions that rendered the veteran 
unfit for duty.  There also were psychological factors in his 
pain disorder that reportedly contributed to his unfitness to 
serve.  

On a VA examination in February 1997, the veteran reportedly 
had had no energy.  He slept a lot and had decreased interest 
in things and decreased libido.  He reportedly had gained 
significant weight and this concerned him.  He had feelings 
of low self-esteem.  He was angry about what happened.  He 
was embarrassed to eat in front of anyone so that he had 
become more reclusive.  His depressive symptoms reportedly 
had not been helped with medication (Zoloft).  He no longer 
pursued hobbies of fishing and going to the beach and had 
become a "couch potato."  He worked in electronics and was 
a calibration test manager.  He described ups and downs in 
the marriage but nothing out of the ordinary.  There was no 
plan for separation or divorce.  They had a newborn daughter.  
His wife worked in accounting and made about the same as he 
did.  The mental status examination showed that he was in no 
acute distress, alert, oriented to time, person and place.  
Speech was coherent and goal directed.  Eye contact was good.  
Psychomotor activities were within normal limits.  Thoughts 
were clear and goal-directed.  There was no evidence of 
delusions.  Affect and mood were somewhat dysphoric.  He 
denied any thoughts of death, suicidal or homicidal ideation.  
There was no evidence of hallucinations.  Insight and 
judgment were good.  Cognition was intact.  The diagnosis was 
depressive disorder, not otherwise specified, due to his 
general medical condition.  The global assessment of 
functioning was at 75.  The examiner summarized that the 
veteran's depressive symptoms had impacted on his personal 
and social life in that he was more reclusive and embarrassed 
in public situations.  He reportedly functioned at a very 
high level in his employment and it did not appear that his 
career had been affected by his depressive disorder.  

The veteran's depressive disorder has been characterized by a 
lack of energy, oversleeping, decreased interest in thing, 
decreased libido, low self esteem, and anger, but he had not 
marriage or job difficulties of note.  The mental status 
examination confirmed no objective sign or symptom of any 
psychiatric dysfunction except that his mood was slightly 
euphoric.  His global assessment of functioning  was at 75.  

Although the global assessment of functioning does not fit 
neatly into the rating criteria, the global assessment of 
functioning is evidence; the Court has noted the importance 
of the global assessment of functioning and defined the terms 
of the global assessment of functioning.  Carpenter v. Brown, 
8 Vet. App. 240 (1995).  Global assessment of functioning is 
a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness." DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994). A global assessment of 
functioning of 75 (which falls within the range of 71 - 80) 
is defined as, "If symptoms are present, they are transient 
and expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
Id.  Although the global assessment of functioning score does 
not fit neatly into either the pre- or post-November 1996 
rating criteria, the score represents the opinion of a 
professional, the importance of which has been recognized by 
the Court.  See Carpenter v. Brown, 8 Vet. App. 240 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

Clearly, the manifestations of depressive disorder 
approximate no more than emotional tension or anxiety 
productive of mild social and industrial impairment.  Under 
the new criteria, not more than occupational and social 
impairment due to mild or transient symptoms which decreases 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms are 
controlled by continuous medication are shown to be present.  
The veteran has intact judgment and insight.  Cognitively he 
is intact and there is no indication of suicidal or homicidal 
ideation.  There is no reliable evidence of chronic sleep 
impairment or memory loss.  He retains the ability to have a 
normal conversation and he remains employed.  Similarly, 
there is no indication of panic attacks.  We again note that 
the examiner entered a GAF of 75, reflecting his professional 
opinion of the degree of the veteran's impairment.  We 
conclude that the examiner's opinion and clinical findings 
are more probative of the degree of impairment than the 
veteran's opinion.

In the Board's view, neither the old nor the new rating 
criteria are more favorable to the veteran's claim.  Under 
both sets of criteria, more than a 10 percent rating has not 
been assignable.  

Since a preponderance of the evidence is against the claim, 
the doctrine of doubt contemplated under 38 U.S.C.A. 
§ 5107(b) is not applicable.  


ORDER

Service connection for chronic sinusitis is denied.  

An increased rating for anesthesia of the left inferior nerve 
with chronic facial pain (cephalalgia) at the left zygomatic 
arch and a surgical repair site for a left oral antral 
fistula is denied.  

An increased rating for anesthesia of the right inferior 
nerve is denied.  

An increased rating for a depressive disorder prior to 
November 7, 1996, is denied.  

An increased rating for a depressive disorder since November 
7, 1996, is denied.  


REMAND

The pertinent law and regulations state that a veteran may 
appeal a "notification of a determination of entitlement or 
nonentitlement to Department of Veterans Affairs benefits." 
38 C.F.R. § 19.25 (1999).  In this regard, "[a]ppellate 
review will be initiated by a Notice of Disagreement and 
completed by a Substantive Appeal after a Statement of the 
Case is furnished as prescribed in this section."  38 
U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999); 
see also 38 C.F.R. § 20.201 (1999) (requirements for notices 
of disagreement).  The Notice of Disagreement must be filed 
with the RO from which the claimant received notice of the 
determination being appealed within one year from the date of 
mailing of the notice of the result of the initial review or 
determination.  38 U.S.C.A. § 7105(b)(1) (West 1991); 38 
C.F.R. §§ 20.300, 20.302(a) (1999).  The Notice of 
Disagreement can be filed by the veteran or his or her 
representative if a proper Power of Attorney as to the 
representative is of record.  38 C.F.R. § 20.301 (1999).  
Thereafter, upon the timely receipt of a Notice of 
Disagreement, the RO must prepare and furnish to the claimant 
a Statement of the Case unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d)(1) (West 1991); 
38 C.F.R. § 19.26 (1999).  

In this case, the Board finds that the veteran's April 1997 
statement was undoubtedly a timely Notice of Disagreement to 
the RO's February 1997 rating action denying eligibility for 
dental treatment.  A February 1997 letter was a "notification 
of a determination of entitlement or nonentitlement to 
Department of Veterans' Affairs benefits."  Thus, the veteran 
is entitled to a Statement of the Case on the appealed issue.  
The Board notes that, even if the RO determined that the 
veteran's April 1997 statement was not an adequate Notice of 
Disagreement, he would still have been entitled to a 
Statement of the Case on that issue.  See 38 C.F.R. § 19.28 
(1999) ("Whether a Notice of Disagreement is adequate is an 
appealable issue.  If the claimant or his or her 
representative protests an adverse determination made by the 
agency of original jurisdiction with respect to the adequacy 
of a Notice of Disagreement, the claimant will be furnished a 
Statement of the Case").  

Pursuant to VA regulations governing the adjudication of 
claims, "[i]f further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision," the Board is required to 
remand the case back to the agency of original jurisdiction.  
38 C.F.R. § 19.9 (1998) (emphasis added).  A veteran who 
properly initiates an appeal of an RO decision is entitled to 
a Statement of the Case.  Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995).  Consequently, this case must be remanded in 
order for the veteran to be assured of full procedural due 
process.  Specifically, he must be issued a Statement of the 
Case in regard to the issue of eligibility for dental 
treatment.  

Accordingly, this case is REMANDED to the RO for the 
following development:

The RO must provide the veteran with a 
Statement of the Case with respect to his 
claim of eligibility for dental 
treatment.  He should be apprised of his 
right to submit a substantive appeal and 
to have his claim reviewed by the Board.  

Thereafter, the veteran should be afforded the opportunity to 
respond thereto.  The case should then be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this REMAND the Board intimates no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case.  

No action is required of the veteran until he receives 
further notice, but he has the right to submit additional 
evidence and argument while the case is in remand status.  
See Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 



